Citation Nr: 0417496	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increase in a 20 percent rating for a 
left knee disability.

3.  Entitlement to an increase in a 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision that denied an increase 
in a 20 percent rating for a left knee disability, and denied 
an increase in a 10 percent rating for a right knee 
disability.  The veteran also appeals an RO decision denying 
service connection for a back disorder.  The present Board 
decision addresses the issues of increased ratings for 
bilateral knee disorders, and the remand at the end of the 
decision addresses the issue of service connection for a back 
disorder.

In January 2004, the veteran's representative raised the 
issue of whether there was clearly and unmistakably error in 
an earlier RO decision which denied service connection for 
post-traumatic stress disorder (PTSD).  Such issue is not 
properly before the Board at this time, and it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's left knee disability results in some 
limitation of motion, with  active range of motion from 0 
degrees extension to 120 degrees flexion; X-rays show no 
arthritis of the joint; and there is no objective instability 
on examination.

2.  The veteran's right knee disability results in some 
limitation of motion, with  active range of motion from 0 
degrees extension to 125 degrees flexion; X-rays show no 
arthritis of the joint; and there is no objective instability 
on examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2003).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1960 
to July 1968, including service in Vietnam.  His service 
personnel records show various decoration including a 
Parachute Badge and Combat Infantryman's Badge.  The report 
of his enlistment examination, dated in July 1960, noted 
essentially normal findings throughout.  A May 1963 treatment 
report noted a possible fracture of the right femur.  X-ray 
examination of the right knee revealed a torn medial 
collateral ligament.  A subsequent treatment report dated in 
May 1963 noted that he had injured his right leg in a hard 
parachute landing.  The report concluded with a diagnosis of 
strained right quadriceps femoris.  A physical profile, dated 
in May 1963, noted that the veteran's activities were 
temporarily limited due to his strained right quadriceps 
resulting from a parachute jump at Fort Campbell, Kentucky.  
A November 1964 treatment report noted his complaints of 
right flank pain for the past two years.  Physical 
examination revealed right paraspinous spasm.  His report of 
separation, performed in June 1968, noted that his lower 
extremities and spine were normal.  A medical history form, 
completed at that time, noted his having previously 
experienced foot trouble and arthritis or rheumatism.  He 
denied any recurrent back pain.

In April 1977, the veteran submitted a statement indicating 
that he injured both of his knees and ankles during a 
parachute jump at Fort Campbell, Kentucky, during 1963 or 
1964.

In June 1977, a VA orthopedic examination was conducted.  The 
report noted the veteran's history of in-service injuries to 
both of his knees and ankles from parachute jumps.  He 
complained of bilateral knee and ankle pain.  His gait was 
normal.  His lumbo-dorsal and cervical spine showed good 
contour and excellent ranges of motion.  His knees showed a 
mild tendency toward recurvatum, one to two degrees, and mild 
to moderate side to side false motion, bilaterally.  There 
was mild to moderate irregular crepitus as the knees were 
manipulated through a range of motion from full extension to 
140 degrees of flexion.  The report concluded with a 
diagnosis of residuals of injury to both knees and ankles.  

In July 1977, the RO issued a rating decision granting 
service connection for residuals of right and left knee 
injuries, and separately rating each knee 10 percent 
disabling.  

Medical treatment reports, dated in March 1994 to April 1994, 
were received from J. Klemin, M.D.  A treatment report, dated 
in March 1994, noted the veteran's complaints of low back 
pain for the past week.  The report noted that the pain was 
not injury related and that it was of gradual onset.  The 
report listed diagnoses of severe acute exacerbation of 
lumbar disc syndrome, low back pain, sciatic neuritis, lumbar 
disc degeneration, and subluxation of L5.

A May 1995 treatment report noted an assessment of ACL 
deficiency of the left knee.  

In May 1995, the veteran filed a claim seeking increased 
ratings for his service-connected bilateral knee disorders.  
He also claimed service connection for a back disorder, 
secondary to his service-connected knee disorders.

A treatment statement, dated in June 1995, was received from 
W. Beazley, M.D.  Dr. Beazley noted that he had treated the 
veteran on two occasions in April 1994 and May 1994.  At that 
time, he was felt to have a lumbar sprain and was treated 
conservatively.  He continued to have back pain following his 
final treatment.

In December 1995, the RO granted an increased rating of 20 
percent for the veteran's service-connected residuals of left 
knee injury.  The RO's decision also denied service 
connection for a back disorder, secondary to service-
connected bilateral knee disorders.  

In July 2001, the veteran filed his present claim seeking 
increased ratings for his bilateral knee disorders.  He also 
claimed service connection for a low back disorder secondary 
to his in-service duties as a paratrooper.  

In support of his claims, medical treatment records dated 
from 2001 to 2003 were obtained from a VA Medical Center.  A 
review of these records revealed treatment for a variety of 
conditions.  X-ray examination of the knees, performed in 
October 2001, revealed well preserved joint spaces with 
smooth articular surface.  The report concluded with an 
impression of normal bilateral knee joints.

X-ray examination of the spine, performed in October 2001, 
revealed straightening of normal lordotic curvature over the 
L-spine probably due to muscle spasm.  The report also noted 
an anterior spur and mild wedging at T12 and L4; an anterior 
spur at L5-S1 with disc space narrowing; and minimal 
scoliosis of the lower spine, with convexity to the right.  
An MRI of the lumbar spine, performed in November 2001, 
revealed evidence of disc space narrowing at several 
locations and osteophyte formations.  

In February 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claims.  
It also requested that he identify all medical treatment 
providers he had seen for bilateral knee and back disorders, 
and indicated that the VA would attempt to obtain identified 
records on his behalf.  

In February 2002, a VA examination of the knees was 
conducted.  The report noted the veteran's complaints of 
bilateral knee and back pain.  On a scale of 1 to 10 (10 
being the worst) he rated his knee pain as a 6.  He also 
indicated that the pain increased when sitting or squatting 
for any length of time.  Physical examination revealed the 
veteran to have a normal gait and station.  He was able to 
walk on his heels and toes without any loss of balance, and 
did not have any difficulty donning and doffing his shoes and 
socks, and dressing.  He also did not have any difficulty 
getting on and off of the examination table.  Examination of 
the right knee revealed no swelling or tenderness.  Active 
range of motion was from 0 degrees extension to 125 degrees 
of flexion , and passive range of motion was from 0 degrees 
of extension to 135 degrees of flexion.  There were no signs 
of crepitation.  McMurray's and Apley's tests were negative.  
Drawer sign and Lachman's tests were also negative.  Medial 
and lateral stress tests did not reveal any instability, and 
he did not have any discomfort during testing.  Examination 
of the left knee revealed no swelling or tenderness.  Active 
range of motion was from 0 degrees extension to 120 degrees 
of flexion, and passive range of motion was from 0 degrees of 
extension to 130 degrees of flexion, with mild crepitation 
during the passive range of motion.  The patella was not 
displaced.  Drawer sign and Lachman's tests were negative, as 
was McMurray's and Apley's tests.  Medial and lateral stress 
tests did not reveal and instability.  There was no muscle 
atrophy noted in either lower extremity.  Review of the X-ray 
examinations of both knees, performed in October 2001, did 
not reveal any bony abnormalities.  The examiner noted that 
occasionally during the passive range of motion the veteran 
appeared to have mild discomfort at the prepatellar area, 
more so on the left side.  The report concluded with an 
impression of bilateral knee pain due to frequent injuries 
with minimal residuals and normal physical examination of 
both knees.  The VA examiner also stated that he did not find 
any instability of the knees.

In February 2003, a hearing was conducted before the RO.  The 
veteran testified that he injured his back, knees, and ankles 
during in-service parachute jumps.  He said that following 
service he sought treatment for his back disorder from a 
chiropractor and a private specialist in the 1970s.  As for 
his bilateral knee disorders, he complained of occasional 
swelling, aching, and instability.  At the hearing, the 
veteran submitted a lay statement in support of his claim 
from an officer who served with him at Fort Campbell, 
Kentucky.  This individual reported that the veteran was 
severely injured and required many weeks of rehabilitation 
while serving in Vietnam.

II.  Analysis

The veteran contends that his left and right knee disorders 
warrant higher disability ratings.  Through correspondence, 
the rating decision, and the statement of the case, he has 
been notified with regard to the evidence necessary to 
substantiate his claims, and of his and the VA's respective 
duties to obtain evidence.  Pertinent identified medical 
records have been obtained, and a VA examination has been 
provided.  Thus, the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  Extension limited to 20 degrees degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97.  

A.  Left Knee 

The veteran currently is assigned a 20 percent rating for a 
left knee disorder.  Recent X-rays show no arthritis of the 
left knee, and thus Diagnostic Codes 5003 and 5010 for 
arthritis are inapplicable, and dual ratings for arthritis 
and instability pursuant to the cited VA General Counsel's 
opinions may not be given.

The latest VA examination in 2002 noted subjective 
complaints.  However, objective findings showed no signs of 
left knee instability.  Thus a compensable rating under Code 
5257 for instability may not be given.  The examination noted 
active range of motion of the left knee was 0 degrees 
extension to 120 degrees flexion, which does not even meet 
the requirements for a compensable rating under limitation of 
motion Codes 5260 and 5261.  Even considering the effects of 
pain on motion, there is no credible evidence that pain 
reduces motion to the extent required for a higher rating 
under the limitation of motion codes.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the evidence shows that the left knee disorder is not 
more than 20 percent disabling under any diagnostic code.  As 
the preponderance of the evidence is against the claim for an 
increased rating for a left knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Right Knee 

The veteran currently is assigned a 10 percent rating for a 
right knee disorder.  Recent X-rays show no arthritis of the 
right knee, and thus Diagnostic Codes 5003 and 5010 for 
arthritis are inapplicable, and dual ratings for arthritis 
and instability pursuant to the cited VA General Counsel's 
opinions may not be given.

The latest VA examination in 2002 noted subjective 
complaints.  However, objective findings showed no signs of 
right knee instability.  Thus a compensable rating under Code 
5257 for instability may not be given.  The examination noted 
active range of motion of the right knee was 0 degrees 
extension to 125 degrees flexion, which does not even meet 
the requirements for a compensable rating under limitation of 
motion Codes 5260 and 5261.  Even considering the effects of 
pain on motion, there is no credible evidence that pain 
reduces motion to the extent required for a higher rating 
under the limitation of motion codes.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

In sum, the evidence shows that the right knee disorder is 
not more than 10 percent disabling under any diagnostic code.  
As the preponderance of the evidence is against the claim for 
an increased rating for a right knee disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for a left knee disorder is denied.

An increased rating for a right knee disorder is denied.


REMAND

The remaining issue on appeal is service connection for a 
back disorder.  The veteran maintains that his current back 
condition is the result of his service duties as a 
paratrooper, or is secondary to his service-connected 
bilateral knee condition.

In the judgment of the Board, there is a further VA duty to 
assist the veteran in developing this claim, including 
obtaining any additional post-service medical records, and 
providing him with a VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In view of the foregoing, this issue is remanded for the 
following:

1. The RO should request from the veteran 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who treated him for 
a back disorder after his active duty.  
After getting any necessary 
authorizations, the RO should obtain 
copies of the identified treatment 
records which are not already in the 
claims folder. 

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
current back disorder.  The claims folder 
should be provided to and reviewed by the 
examiner.  Based on review of the 
historical records, the examiner should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of the veteran's 
current back disorder, including any 
relationship with incidents of service or 
any relationship with the service-
connected bilateral knee condition.

3.  The RO should then review the claim 
for service connection for a back disorder 
disorder.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement, 
and given an opportunity to respond, 
before the case is returned to the Board.

This issue is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



